DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 15JUL2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b), double patenting rejections previously set forth in the Non-Final Office Action mailed 24AUG2020.
Applicant's arguments filed 15JUL2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., filter chambers off to the sides and filter details) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over KNUTSON in view of BRIGGS.
Furthermore, a pleated filter is well known in the art. See also HERSEY (US 20080277326) par. [0038].
BRIGGS teaches a self-supporting filter (C2/L2-8). The claimed invention is a device, not a method of making a filter.
Claim Objections
Claim 22 line(s) 23,33 “a part” should be corrected to - - apart - -. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 line(s) 6-7 sets forth the limitation “the lateral walls”. There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim on line(s) 3-5 may be amended to - - the box possessing a ceiling, a floor, lateral walls - -.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over KNUTSON (US 5707527) in view of BRIGGS (US 2468862).
Regarding claim 22, KNUTSON teaches an apparatus for treating storm water runoff (title, Figs. 2A-2B) including a partitioned water treatment system comprised of a box (annotated Fig. 2A) capable of installation into a flow stream of surface runoff water conveyance infrastructure (SRWC infrastructure), the box possessing a ceiling, a floor, an inflow opening (Fig. 2A #60), an outflow opening (Fig. 2A #74), a discharge chamber wall, and a collection rail, wherein:
the discharge chamber wall is in sealed connection with the floor and the walls, but not the ceiling and a separation chamber wall is in sealed connection with the floor, a filtration chamber, and a discharge chamber that abuts the outflow opening,
the inflow opening is: i. positioned in one of the walls (Fig. 2B); and ii. capable of achieving sealed, fluid communication with SRWC infrastructure upstream of the partitioned water treatment system,

the collection rail comprises: i. a duct that extends from the discharge chamber to the filtration chamber, sealingly through the discharge chamber wall, and
ii. a filter assemblage (Fig. 2A #B);
the filter assemblage comprising a vertical filter, a filter opening in the duct (at the valve, Fig. 1 #45), and a coupler (Fig. 1 #18) that mounts the vertical filter on the duct and places the vertical filter and the filter opening in sealed, fluid communication,
wherein the vertical filter comprises a sheet of filter material wherein the sheet of filter material is e.g. paper (C8/L54-57) formed into a cylinder closed by a top end (Fig. 1 #22) that is water impermeable and a bottom end (Fig. 1 #16; C6/L33-37) that is water impermeable apart from an opening (Fig. 1 #19) through which water can flow, and wherein the coupler is adapted to place the opening in the bottom end of the vertical filter in sealed, fluid communication with the filter opening;
the duct comprising an exit opening in the discharge chamber and configured such that: i. the filter assemblage is positioned in the filtration chamber, and ii. the duct is water impermeable apart from the exit opening and the filter opening(s) and
the collection rail is capable of being operative to allow water to flow from the filtration chamber to the discharge chamber by passing through the filter assemblage, the duct, and the exit opening,
the top of the discharge chamber wall is positioned in the box and capable of operating in a manner such that in conditions of:

KNUTSON does not specify the sheet of filter material is pleated. However, BRIGGS a fluid filtering element (title, Figs.) including a pleated paper filter including cellulose wadding that may be used to capture fine particulates and be self-supporting while maximizing the filter surface area (C1/L33-C2/L8).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the filter of KNUTSON with the pleated paper of BRIGGS in order to maximize the filter surface area which improves filtration. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and G).
Annotated Fig. 2A

    PNG
    media_image1.png
    723
    1261
    media_image1.png
    Greyscale

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over KNUTSON (US 5707527) in view of BRIGGS (US 2468862) in view of HOWARD (US 6998038) in view of SIMON (US 4150683).
Regarding claim 23, KNUTSON teaches a cap in the context of backflushing (cap, Fig. 1 #25; C6/L49-51), but does not teach a cap or a plug sealingly mounted on the exit opening, wherein the cap or the plug is water impermeable apart from an aperture sized to control a rate of water flow through the duct that is less than a maximum rate of water flow through the filter assemblage. However, KNUTSON teaches that each filter contains a flow restrictor (Fig. 1 #44) and a siphon control valve member (Fig. 1 #34). KNUTSON further teaches the importance of limiting the flow rate through the filter in order to keep the filter submerged and allow sufficient contact time of water through the filter (C3/L15-27; C5/L44-65; C8/L3-16).
KNUTSON does not specifically teach a flow restrictor or valve at the exit opening. However, HOWARD teaches a stormwater treatment system (title, Fig. 6) including and inflow (chamber inlet, Fig. 6 #210), and outflow (chamber outlet, Fig. 6 #220), a discharge chamber wall (separating a cartridge chamber #110 and a discharge chamber (containing valve #230)) and a collection rail (manifold, Fig. 6 #130). A valve (Fig. 6 #230) controls the flow of water through the filtration chamber placed at the exit of the collection rail #130 (see Fig. 6; also see C10/L47-57).
KNUTSON does not specifically teach a cap or plug with an aperture. However, SIMON teaches an apparatus for the elimination of overflow of sewer systems (title, Fig. 1) including a cap or plug (cap, Fig. 1 #36) with an aperture (aperture, Fig. 1 #37) in order to restrict flow (abstract).

Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777